IN THE SUPREME COURT OF THE STATE OF NEVADA


SIAOSI VANISI,                                          No. 78209
Appellant,
vs.                                                         FILED
WILLIAM A. GITTERE, WARDEN,
                                                            JAN 2 7 2022
Respondent.
                                                           ELIZABErli A. BROWN
                                                         CLERK41Zr1PREME COURT
                                                                 .



                        ORDER OF AFFIRMANCE
            This is an appeal from a district court order denying appellant's
postconviction petition for a writ of habeas corpus. Second Judicial District
Court, Washoe County; Connie J. Steinheimer, Judge.
            A jury found appellant Siaosi Vanisi guilty of first-degree
murder, three counts of robbery with the use of a deadly weapon, and grand
larceny and sentenced him to death for the murder. This court affirmed the
judgment of conviction on appeal, Vanisi v. State (Vanisi 1), 117 Nev. 330,
22 P.3d 1164 (2001), and the denial of his first postconviction petition for a
writ of habeas corpus, Vanisi v. State (Vanisi II), No. 50607, 2010 WL
3270985 (Nev. Apr. 20, 2010) (Order of Affirmance). Vanisi filed the instant
petition on May 4, 2011—his second postconviction petition challenging his
conviction and sentence. The district court denied the petition, but we
reversed in part and remanded for the district court "to conduct an
evidentiary hearing concerning whether Vanisi was prejudiced by
postconviction counsel's failure to substantiate their claim of ineffective
assistance of trial counsel for failure to introduce additional mitigation
evidence." Vanisi v. State (Vanisi HD, No. 65774, 2017 WL 4350947, at *3
                  (Nev. Sept. 28, 2017) (Order Affirming in Part, Reversing in Part and
                  Remanding).
                              On remand, Vanisi moved to disqualify the district attorney's
                  office, and the district court denied the motion. Vanisi also sought to waive
                  the evidentiary hearing because he no longer wanted to pursue relief in
                  state court but instead wanted to expeditiously move forward in federal
                  court with challenges to the guilt phase. The district court accepted the
                  waiver after cautioning Vanisi numerous times against waiver, having
                  Vanisi evaluated for competency, and determining he was competent to
                  waive the hearing. Because there was no evidentiary hearing, the district
                  court determined that Vanisi had not demonstrated prejudice with respect
                  to the remanded claim and denied relief as to that claim. Vanisi attempted
                  to supplement the petition with a new claim, but the district court denied
                  Ms motion. In this appeal, Vanisi argues that the district court erred by
                  accepting his waiver of the evidentiary hearing, denying his motions to
                  supplement the petition and to disqualify the district attorney's office, and
                  violating his right to self-representation at trial.
                               Regarding Vanisi's waiver of the evidentiary hearing, his
                  counsel argue that the district court erred for three reasons. First, they
                  contend the decision to waive the hearing rested with them, not Vanisi. See
                  Rhyne v. State, 118 Nev. 1, 8, 38 P.3d 163, 167 (2002) C[T]he well-
                  established rule [is] that while the client may make decisions regarding the
                  ultimate objectives of representation, the trial lawyer alone is entrusted
                  with the decisions regarding legal tactics."); see also RPC 1.2(a) (addressing
                  the allocation of authority between client and lawyer). Because the decision
                  to waive the evidentiary hearing was indivisible from Vanisi's objective in



SUPREME COURT
      OF
    NEVADA
                                                         2
(CH I947A caito
                      seeking postconviction relief—to obtain relief from the conviction (or guilt
                      phase) rather than from just the death sentence—we conclude the decision
                      to waive the evidentiary hearing was Vanisi's to make. See Gov't of Virgin
                      Islands v. Weatherwax, 77 F.3d 1425, 1435 (3d Cir. 1996) (recognizing some
                      fundamental decisions by a client may be viewed as strategic "because they
                      relate to the means employed by the defense to obtain the primary object of
                      the representation—ordinarily, a favorable end resule but concluding those
                      decisions can be "so personal and crucial to the accused's fate that they take
                      on an importance equivalent to that of deciding the objectives of the
                      representation"). As pointed out by the district court, lajlthough Mr.
                      Vanisi used the words that it was a strategic decision, in fact, it wasn't
                      traditional legal strategy that he's talking about. It is talking about the
                      goal or objective of his appeals." And our review of the record reveals Vanisi
                      clearly identified his objective throughout the proceedings: to litigate Ins
                      guilt-phase claims in federal court. While his counsel assert the decision to
                      waive the hearing should have rested with them due to Vanisi's diminished
                      capacity, the record belies the contention that Vanisi suffers from
                      diminished capacity. As the district court noted, there had been no
                      conclusion by the court or a doctor that Vanisi suffered from diminished
                      capacity. And the district court found that Vanisi could clearly articulate
                      his reasons for waiving the hearing, that he had consistently expressed he
                      did not want to spend the rest of his life in prison, and that there was no
                      evidence in the record of an inconsistent mental status affecting his ability
                      to understand the consequences of his decision to waive the hearing. See
                      Model Rules of Profl Conduct R. 1.14, cmt. 6 (stating factors a lawyer should
                      consider when determining a client's diminished capacity, including "the



SUPREME COURT
        OF
     NEVADA
                                                            3
(01 I947A    aSr93.
                  client's ability to articulate reasoning leading to a decision, variability of
                  state of mind and ability to appreciate consequences of a decision; the
                  substantive fairness of a decision; and the consistency of a decision with the
                  known long-term commitments and values of the client"). Accordingly, the
                  district court did not err in allowing Vanisi to make the decision to waive
                  the evidentiary hearing.
                              Second, counsel argue Vanisi was not competent to waive the
                  evidentiary hearing. We disagree. The district court used the test for
                  determining whether a petitioner is competent to waive a petition, see
                  Calambro By and Through Calambro v. Second Judicial Dist. Court, 114
                  Nev. 961, 971, 964 P.2d 794, 800 (1998), heard testimony from two doctors
                  about their evaluations of Vanisi, and considered both doctors independent
                  and unequivocal conclusions that Vanisi understood and had the capacity
                  to appreciate his position and to make a rational choice to waive the
                  evidentiary hearing and that any mental illness did not substantially affect
                  his capacity to make that decision. The district court determined Vanisi
                  was competent to waive the evidentiary hearing, and substantial evidence
                  in the record supports the district court's determination. Id. ("[T]his court
                  will sustain the [district] court's findings when substantial evidence
                  supports them."). Accordingly, the district court did not err in finding
                  Vanisi competent to make the decision to waive the evidentiary hearing.
                              Third, counsel argue the district court violated the mandate
                  rule in accepting the waiver because this court remanded for an evidentiary
                  hearing. "The mandate rule is a specific application of the law-of-the-case
                  doctrine that compels the district court on remand to comply with this
                  court's dictates and prohibits it from relitigating issues this court decided."



SUPREME COURT
      OF
    NEVADA
                                                        4
tO1 1947A etADD
                       United States v. Mims, 655 F. App'x 179, 182 (5th Cir. 2016) (quotation
                       marks omitted); see also United States v. Lee, 358 F.3d 315, 321 (5th Cir.
                       2004). We do not agree with, nor has counsel offered any authority to
                       support, their uncompromising view of the mandate rule. Cf. Hsu v. Cty. of
                       Clark, 123 Nev. 625, 630, 173 P.3d 724, 729 (2007) (recognizing exceptions
                       to the law-of-the-case doctrine that have been adopted by federal courts and
                       adopting an exception); Bejarano v. State, 122 Nev. 1066, 1074, 146 P.3d
                       265, 271 (2006) ("[T]he doctrine of the law of the case is not absolute . . . .").
                       Our decision in Vanisi III did not address whether Vanisi could waive the
                       evidentiary hearing or how such a waiver would impact the district court's
                       decision on remand. Rather, we remanded for an evidentiary hearing and
                       a determination as to whether Vanisi had shown prejudice as to the
                       remanded claim, and the district court considered Vanisi's waiver of the
                       hearing when denying the claim. Nothing in our Vanisi III decision
                       precluded Vanisi from waiving the evidentiary hearing or the district court
                       from accepting that waiver. Accordingly, the district court did not violate
                       the mandate rule in accepting Vanisi's waiver of the evidentiary hearing.
                                    Next, Vanisi argues the district court abused its discretion by
                       denying his motion to supplement the petition to add a new claim that
                       severely mentally ill defendants should be categorically excluded from the
                       death penalty. We disagree. Before Vanisi moved for leave to supplement
                       the petition, the district court had considered Vanisi's request to waive the
                       evidentiary hearing and his competency to do so for nearly two months and
                       orally denied relief on the remanded claim. The district court determined
                       that the 2011 petition had been litigated to completion, with the only
                       remaining claim being the one that this court remanded for an evidentiary



SUPREME COURT
        OF
     NEVADA
                                                               5
(0) 1947A    calaNto
                 hearing, and denied Vanisi's motion to supplement the petition. See NRS
                 34.750(5) (providing that it is within the district court's discretion to allow
                 supplemental pleadings). We do not think it outside the bounds of law or
                 reason, nor arbitrary or capricious, for the district court to conclude that the
                 time to supplement a postconviction habeas petition is before the district
                 court has entered a final judgment denying the petition, the appellate court
                 has affirmed that decision as to all but one claim that is then remanded for
                 an evidentiary hearing, and the district court has orally rejected the
                 remanded claim.     See Crawford v. State, 121 Nev. 744, 748, 121 P.3d 582,
                 585 (2005) (defining an abuse of discretion).
                             Vanisi also argues the district court abused its discretion by
                 denying his motion to disqualify the entire Washoe County District
                 Attorney's Office (WCDA). His motion was premised on alleged confusion
                 during .the first postconviction proceedings about whether the WCDA
                 represented Vanisi's trial counsel in those proceedings and the disclosure of
                 privileged and confidential information, namely trial counsel's SCR 250
                 memorandum. Vanisi has not shown that any purported conflict renders
                 the postconviction proceedings unfair—any confusion about representation
                 was immediately remedied when the prosecutor explained trial counsel was




                        lIn light of the above, we do not consider the merits of the claim Vanisi
                 wished to add as it is not properly before the court. And we express no
                 opinion as to whether Vanisi could meet the procedural requirements of
                 NRS chapter 34 should he raise the claim in a new postconviction habeas
                 petition.



SUPREME COURT
      OF
   NEVADA
                                                        6
10) I947A Alpo
                    not a client of the WCDA, the prosecutor is no longer with the WCDA, the
                    prosecutor represented he had the SCR 250 memo for about an hour before
                    giving it to postconviction counsel and did not read it, and the memo is a
                    part of the public record as it was filed as an exhibit to the 2011 petition.
                    See State v. Eighth Judicial Dist. Court (Zogheib), 130 Nev. 158, 164-65, 321
                    P.3d 882, 886 (2014) (determining the inquiry about "an individual
                    prosecutor's conflict of interest [being] imputed to the prosecutor's entire
                    office . . . is whether the conflict would render it unlikely that the defendant
                    would receive a fair trial unless the entire prosecutor's office is disqualified
                    from prosecuting the case). Accordingly, the district court did not abuse its
                    discretion in denying the motion to disqualify. Id. at 161, 321 P.3d at 884.
                                Lastly, Vanisi argues that the trial court violated his right to
                    self-representation and that he had to proceed with conflicted counsel at
                    trial. This claim was not a part of this court's remand, and it is not a part
                    of the district court's order that is the subject of this appeal.2 Therefore, we
                    do not consider it. See Davis v. State, 107 Nev. 600, 606, 817 P.2d 1169,




                          2 0f note, we rejected this claim on direct appeal. See Vanisi I, 117
                    Nev. at 338, 22 P.3d at 1170. We also determined the claim was barred by
                    the doctrine of the law of the case on appeal from the order denying Vanisi's
                    first postconviction habeas petition. See Vanisi II, 2010 WL 3270985, at *2.
                    It was raised a third time as part of a cumulative-error claim in the second
                    postconviction petition, which we rejected on appeal. See Vanisi III, 2017
                    WL 4350947, at *8. Vanisi offers no excuse for raising this claim yet again
                    nor any argument to overcome the law-of-the-case doctrine. See Hsu, 123
                    Nev. at 630, 173 P.3d at 728.


SUPREME COURT
        OF
     NEVADA
                                                           7
(01 I)47A    ADID
                    1173 (1991), overruled on other grounds by Means v. State, 120 Nev. 1001,
                    1012-13, 103 P.3d 25, 33 (2004).
                                    Having concluded no relief is warranted, we
                                    ORDER the judgment of the district court AFFIRMED.



                                                  —c124.01146.116114.,17J.....
                                               Parraguirre


                              A6                 , J                                     J.
                    Hardesty                                     Stiglich




                    Cadish                                       Silver


                                                  J.                        44r=         j.
                                                                 Herndon


                    cc:   Hon. Connie J. Steinheimer, District Judge
                          Federal Public Defender/Las Vegas
                          Attorney General/Carson City
                          Washoe County District Attorney
                          Law Office of Lisa Rasmussen
                          The Law Office of Kristina Wildeveld & Associates
                          American Civil Liberties Union of Nevada/Reno
                          Chesnoff & Schonfeld
                          Clark County Public Defender
                          Washoe District Court Clerk




    SUPREME COURT
         OF
       NEVADA
                                                             8
401 l947A dgiism>



-                         „    •.